Citation Nr: 0815145	
Decision Date: 05/07/08    Archive Date: 05/14/08	

DOCKET NO.  03-01 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
80 percent for hypertension and renal failure secondary to 
diabetes mellitus. 

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity secondary to diabetes mellitus. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.  
His awards and medals include the Purple Heart Medal and the 
Combat Infantryman Badge.  He was awarded the Purple Heart 
Medal after he sustained an open wound to the right leg when 
injured by a punji stick while on a search-and-destroy 
mission in Vietnam in April 1967.

A review of the evidence of record reveals that by rating 
decision dated in January 2002, service connection for 
diabetes mellitus as a result of exposure to herbicides was 
granted.  A 20 percent raring was assigned, effective January 
24, 2001, the date of receipt of the veteran's claim for 
disability benefits.  Service connection was also granted for 
peripheral neuropathy of the right lower extremity secondary 
to diabetes mellitus, peripheral neuropathy of the left lower 
extremity secondary to the diabetes mellitus, and 
hypertension and renal failure secondary to the diabetes 
mellitus.  10 percent evaluations were assigned for 
peripheral neuropathy of each lower extremity and a 30 
percent rating was assigned for the hypertension and renal 
failure.  The effective date was January 24, 2001, the date 
of receipt of the veteran's claim for disability benefits.  
By rating decision dated in October 2007, the aforementioned 
rating action was amended to reflect an 80 percent disability 
rating for the diabetic neuropathy with hypertension and 
coronary artery disease, effective January 24, 2001.  Service 
connection is in effect for other disabilities, including 
post-traumatic stress disorder. With consideration of the 
bilateral factor, a combined disability rating of 90 percent 
was assigned, effective January 24, 2001, the date of receipt 
of the veteran's claim for disability benefits.  




FINDINGS OF FACT

1.  The veteran is not shown to be precluded from more than 
sedentary activity because of persistent edema and 
albuminuria, his BUN is not shown to be more than 80 
milligrams percent, and his creatinine is not shown to be 
more than 8 milligrams percent.

2.  The medical evidence of record does not show regulation 
of activities to control the veteran's blood sugar.  

3.  The medical evidence does not show paresthesia involving 
either lower extremity and there is no evidence of moderate 
paralysis, evidenced by or any changes of either lower 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 80 percent for diabetic neuropathy with 
hypertension and coronary artery disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115, Diagnostic 
Code 7541 (2007).

2.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic 
Code 7913 (2007).

3.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124 a, Diagnostic Code 8520 (2007).

4.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § § 3.102, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.124 a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA Benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159, and 3.326 (a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with the provisions 
of 38 C.F.R. § 3.159 (b) (1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on the claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

A review of the evidence of record reveals that as early as 
March 2001, the veteran was informed to provide any medical 
evidence or treatment and diagnosis of diabetes "if you have 
not already done so."  Medical records were requested and 
received from a Federal correctional facility in Beaumont, 
Texas, later in 2001.  In July 2001 the veteran was sent a 
letter indicating that records had been requested from a 
facility in Galveston, Texas, for the period beginning 
January 1, 2000.  The veteran was told that he was 
responsible for ensuring that the records were received by 
VA.  He was further told that if he believed there were 
additional relevant treatment records that would assist VA in 
supporting his claim, he was to notify VA within 60 days of 
the nature of the evidence and where it could be obtained.  
More recently, in March 2006, the veteran was provided with 
information as to how disability ratings are assigned and as 
to the beginning date of entitlement or increased entitlement 
to a benefit by letter dated in March 2006.  The case was 
remanded by the Board in February 2007 for further 
development.  In February  2007, the veteran was again 
informed as to how he could help VA and how VA would help him 
in developing evidence pertinent to his claims.  He was 
specifically told that he was to provide VA with any evidence 
or information he might have pertaining to his claims.  

Recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
it was indicated that at a minimum, VA must notify a claimant 
that, to substantiate a claim, he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability in 
question and the effect that worsening has on the claimant's 
employment and daily life.  Further, it was indicated that if 
the code under which the claimant was rated contained 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening had on the 
claimant's employment and daily life, the Secretary had to 
provide at least general notice of that requirement to the 
claimant.  It was also related that as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to 
obtain), that are relevant to establishing entitlement to 
increased compensation.  

The February 2007 communication was not as detailed as one 
might like, but it did refer to asking the veteran to provide 
dates and places of treatment for the disabilities at issue.  
The veteran was asked to submit medical evidence with regard 
to the disabilities and he was told to submit evidence 
showing that the disorders had increased in severity.  He was 
told that the evidence might include a statement from a 
doctor, and he was also told that he could submit statements 
from other individuals who were able to describe further 
knowledge and personal observations and what other 
disabilities had become worse.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) (1) is 
presumed prejudicial, and that once an error is identified as 
to any of the notice elements, the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could have been awarded as a 
matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration should also be given to whether the post 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
agency adjudication of the claim...served to render any 
preadjudicatory section 5103 (a) notice error non-
prejudicial.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  In the 
communication referred to above, the veteran was told that 
the types of evidence he could submit might be statements 
from a doctor containing clinical findings, and statements 
from individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disabilities had become worse.  Further, the veteran is 
represented by the Texas Veterans Commission, and that 
organization is well aware of the various criteria for 
establishing higher disability ratings and is reasonably 
expected to have made the veteran aware of the various 
criteria for higher disability ratings.  Accordingly, the 
Board finds that any error in not providing a single notice 
to the veteran covering all content requirements is 
essentially harmless.  See, for example, 38 C.F.R. § 20.1102.  
The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been essentially satisfied.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations.  A review of 
the record in this case reveals that VA attempted to schedule 
the veteran for examinations several different times during 
the course of the appeal.  However, for most of the appeal 
period, the veteran has been incarcerated and it is the 
policy of the Texas Bureau of Prisons not to escort veterans 
while incarcerated to examinations for VA rating purposes.  
However, it appears the veteran was released from prison 
within the past year or two and reports of VA treatment and 
evaluation of the veteran by VA on periodic occasions in 2007 
have been obtained and associated with the claims file.  The 
record does show that the veteran was scheduled for a 
comprehensive rating examination by VA on June 15, 2007.  For 
whatever reason, the veteran did not show or call to cancel 
the appointment.  However, the reports of his outpatient 
visits and some reports of medical treatment during his 
incarceration have been associated with the file and have 
been reviewed.  The Board finds that the available medical 
evidence is sufficient for an adequate determination of each 
issue under consideration.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Rating Schedule, and they are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

In evaluating the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial raring following an initial 
award of service connection for the disorder.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found--a 
practice known as "staged" ratings.

The Board has reviewed all the evidence in the claims file 
including the veteran's contentions, his medical records, VA 
records, and reports of medical records during his 
incarceration.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128 (2000).

Diabetic Neuropathy with Hypertension and 
Coronary Artery Disease

Diagnostic Code 7541 provides that renal involvement in 
diabetes mellitus will be rated as renal dysfunction.  
Accordingly, a disability rating of 80 percent is assigned 
for renal dysfunction with persistent edema and albuminuria 
with BUN, 40 to 80 milligrams percent; or, creatinine 4 to 8 
milligrams percent; or, generalized poor health, 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  The next higher rating of 100 
percent is assigned when the renal function requires regular 
dialysis, or precluding more than sedentary activity from one 
of the following:  persistent edema and albuminuria; or, BUN 
with more than 80 milligrams percent; or, creatinine, more 
than 8 milligrams percent; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  
38 C.F.R. § 4.115.

In view of the foregoing, the Board has reviewed the medical 
evidence available for the past several years.  The 80 
percent disability rating assigned since the date of receipt 
of the veteran's claim for disability benefits recognizes 
very significant impairment.  However, the medical evidence 
does not show the presence of a disability picture that would 
warrant the assignment of a total schedular disability 
evaluation.  

The medical records from the veteran's incarceration reveal 
that in September 2001 he was given a creatinine level of 
2.7.  His BUN at that time was 21 and it was noted he had 
renal failure.  In March 2002 his BUN was 58 and the 
creatinine level was 1.8.  He was described as having 
borderline cardiomegaly.  In June 2002 his BUN level was 41.  
Treatment records showed persistent edema and slightly 
elevated blood pressure on medication.

At the time of a VA outpatient visit in April 2007, the 
veteran stated that he had hypoglycemic symptoms every 
morning.  He reported having had a hypoglycemic coma that 
required hospitalization once during the past 10 years.  A 
current blood pressure reading was made of 170/70.  Current 
assessments included:  hypertension, not controlled; 
diabetes, with blood sugars running too low; chronic 
dependent edema of unknown etiology; and a history of 
transient ischemic attack versus a stroke in 2005.  It was 
noted the veteran had just recently been released from prison 
after more than a 16-year period of incarceration.  

The veteran was seen in cardiology consultation in May 2007.  
On current examination his weight was listed as 161 pounds.  
The extremities revealed 2-3 plus edema.  Laboratory tests 
included a BUN of 55 and a creatinine level of 1.8.  
Reference was made to an April 2007 chest X-ray study.  The 
examiner indicated that it showed poor inspiration, but there 
did not appear to be any active cardiopulmonary process.

On a visit later in May 2007, the veteran's height was listed 
as 66 inches and his weight was recorded as 153 pounds.  
Blood pressure was 139/58.  He reported to the clinic to get 
a Glucometer.  He reported no symptoms several days later in 
May 2007 when his blood glucose was reported as 207 
milligrams/deciliters.  His blood pressure was reported as 
132/60.

At the time of another visit in May 2007 the veteran 
complained about concern about his blood pressure.  He stated 
the blood pressure that morning was only 99/40.  He felt 
lightheaded at that time.  Currently, the blood pressure was 
recorded as 143/60.  His medication was adjusted.  

At the time of a June 2007 visit the veteran indicated he had 
not had any further problems with dizziness since the 
medication adjustment.  Fasting glucoses had been between 88 
and 130.  His meter was described as functioning.  His 
creatinine was recorded as 2.2 and his BUN level was 52.  
Blood pressure was 139/70.  On examination of the extremities 
there was 2-plus pitting edema bilaterally.  Reference was 
made to a chest X-ray done in April 2006 that showed normal 
heart size.  There was poor inspiration noted.  It was stated 
that the hypertension and the diabetes were under fair 
control.  

At the time of a diabetes tracking outpatient visit in July 
2007, glucose level was recorded as 212.  Blood pressure 
taken earlier in June 2007 was recorded as 140/63.  The 
veteran's weight was recorded as 149 pounds at that time.  

When the veteran was seen in August 2007, his weight was 
recorded as 159 pounds.  Blood pressure was 141/62.  

During a visit later in August 2007, he complained of lower 
leg swelling and body pain the past 3 to 4 weeks.  He also 
referred to mild shortness of breath climbing stairs and 
walking around.  Current examination showed 1-plus pitting 
edema bilaterally.  Distal sensation of pulses was grossly 
intact.  Blood pressure was 141/62.  

At the time of an October 2007 visit, his weight had 
increased to 164 pounds.  Blood pressure was 140/69.  He 
complained that he had been experiencing more edema for the 
past month and his weight had gone up "quite a bit."  
Examination of the extremities showed 3-plus pitting edema 
bilaterally.  Creatinine was 2, BUN was 54, and albuminuria 
was 3.2.  Findings on other visits that month were not 
indicative of the presence of impairment such that a total 
schedular evaluation is in order.

In view of the foregoing, as noted above, the Board 
recognizes that there is a significant level of impairment 
attributable to the veteran's diabetes.  However, the medical 
evidence does not show the presence of such incapacitating 
symptomatology that the assignment of a total schedular 
rating of 100 percent is in order at any time during the 
appeal period.  The veteran has been seen on a regular basis 
during the past year or so, but there is no evidence that he 
has had to be hospitalized.  Further, there is no indication 
of any progressive loss of weight or strength.  A 100 percent 
rating requires regular dialysis or exclusion from more than 
sedentary activity with higher BUN scores or creatinine 
scores than has been demonstrated by the veteran on his 
various visits during the past several years.  

Increased Rating for Diabetes Mellitus

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Under this Code section, a 20 percent raring is 
assigned for diabetes requiring Insulin, diet, or; a 
hypoglycemic agent and restricted diet.

The next higher rating of 40 percent is assigned for diabetes 
that requires Insulin, restricted diet, and regulation of 
activities.  

The next higher rating of 60 percent is assigned for diabetes 
requiring Insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring 1 or 2 hospitalizations per year or twice 
a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

The maximum schedular rating of 100 percent is assigned for 
diabetes that requires more than one daily injection of 
Insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis, hypoglycemic 
reactions requiring at least 3 hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Code 7913.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the 100 percent rating currently in effect 
is the most appropriate one for the entire appeal.  The Board 
notes that the veteran has had complaints involving his 
diabetic nephropathy and he also has complaints referable to 
peripheral neuropathy involving each lower extremity.  
However, separate evaluations are assigned for each of these 
and symptomatology related to each disorder cannot be 
considered in the assignment of the rating for diabetes 
mellitus itself.  See 38 C.F.R. § 4.14.  (The evaluation of 
the same disability under various diagnoses is to be 
avoided).  However, Note (1) following 38 C.F.R. § 4.119, 
Code 7913, provides for the separate evaluation of 
compensable complications arising from the diabetes.  The 
treatment records during the veteran's incarceration did not 
show the use of Insulin.  The VA outpatient visits in 2007 
have been reviewed.  The glucose levels were reported in the 
80's and 90's fasting and there was no indication of the 
presence of hypoglycemic symptoms.  The veteran's blood 
sugars were described as "running a little too low" at the 
time of the October 2007 visit, but there is no indication 
that he is on a restricted diet, and has had his activities 
regulated because of the severity of his diabetes, as 
required by the next higher rating of 40 percent.  
Accordingly, a disability rating in excess of 20 percent for 
the diabetes mellitus is not authorized for any time during 
the appeal period.  


Increased Disability Ratings for Peripheral Neuropathy
Involving the Lower Extremities

As provided in Note (1) the Board is directed to evaluate any 
associated objective neurological abnormalities under an 
appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.

The maximum rating which may be assigned for neuritis not 
characterized for organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain  is to 
be rated on the same scale, with a maximum equal to moderate, 
incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of loss or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124 a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  

The ratings for peripheral nerves offer unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate," and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6.  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and, therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124 a, Code 8520.  
Disability ratings of 10 percent, 20 percent, and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate, or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, 
Code 8520.  

In this case, the Board finds that the competent evidence of 
record does not show that the veteran's symptoms warrant the 
assignment of more than a 10 percent disability rating for 
peripheral neuropathy involving either lower extremity.

The medical records with regard to peripheral neuropathy of 
the lower extremities reveal that during the veteran's 
incarceration did not show decreased sensation or motor 
strength, or an impaired gait or other organic changes 
attributable to neuropathy.

Additional pertinent records include the report of a VA 
podiatry clinic outpatient visit in June 2007.  The veteran 
complained of painful feet.  A history of multiple fractures 
of both feet was noted.  Current X-ray studies showed healed 
fractures of every metatarsal of the feet with arthritis in 
all joints.  The dorsalis pedis and posterior tibial pulses 
were plus 2/4 bilaterally.  Deep tendon reflexes, patellar 
and Achilles tendon reflexes were within normal limits 
bilaterally.  Sharp/dull, vibratory, and proprioception 
sensory function were all intact bilaterally and symmetrical.  
There was no clonus and Babinski's' reflex was flexor.  There 
was no paresthesia involving either lower extremity.

In view of the foregoing, the Board finds that the competent 
evidence of record does not show that the veteran's symptoms 
related to peripheral neuropathy of either lower extremity 
warrant a higher schedular rating.  There has been no 
indication of the presence of organic changes.  Further, 
there is no indication of weakness or atrophy involving 
either extremity.  Accordingly, an evaluation in excess of 
10 percent for either extremity is not warranted.  

Finally, the Board has considered whether the case should be 
referred for extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this respect, 
the Board notes that the medical evidence fails to show that 
the veteran has claimed that he has required frequent periods 
of hospitalization for his diabetic symptomatology.  In sum, 
there is no indication in the record of such an unusual 
disability picture that application of the regular schedular 
standards is impractical, especially in the absence of any 
evidence of marked interference of employment.  Therefore, 
the Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) (1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).


ORDER

An initial disability rating in excess of 80 percent for 
diabetic neuropathy with hypertension and coronary artery 
disease is denied.

A disability rating in excess of 20 percent for diabetes 
mellitus is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


